DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
Claims 3, 6-10, 12, 14-17, 19, 22, 30, 32, 45, 51, 54, 56, 58, 63 are pending and under consideration. The amendment filed on 03/02/2021 is acknowledged. 
Priority
This application is a continuation of international Application No. PCT/US14/035760 filed on April 28, which claims the benefit of U.S. Provisional Patent Application No. 81/816,624, filed on April 26, 2013. Thus instant application accorded priority to April 26, 2013.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn/Claim Rejections ~ 35 USC §103
(1) Claims 3, 6, 8-9,10,12,15,19, 22, 32, 51 rejected and also apply to newly added claim 45 under 35 U.S.C. 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anderson (U.S. Patent Application Publication 2012/0148549 (June 14, 2012) for the reason of record dated 11/29/2019 is withdrawn in view of Anderson does not teach at least one inhibitor of SMAD signaling and with at least one Wnt antagonist.
and with at least one Wnt antagonist.
(3) Claims 3, 12, 14, 58, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (U.S. Patent Application Publication 2012/0148549 (June 14, 2012} in view of Nicholas (20190062700. claiming priority to US provisional filed on March 14, 2013) and further in view of Nicholas (US 20150361393 A1 filed March 14, 2014, thereafter referred as Nicholas2) for the reason of record dated 11/29/2019 is withdrawn in view of Anderson does not teach at least one inhibitor of SMAD signaling and with at least one Wnt antagonist.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-8, 10, 12, 15, 19, 22, 45, 51, 54, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (Nature Biotechnology, 27(3): 276-279, 2009, previously cited) in view of Anderson (U.S. Patent Application Publication 2012/0148549 (June 14, 2012 previously cited)), Watanabe (Nature Neuroscience, 8(3): 288-296, 2005, previously cited)).
Noggin and SB431542,  is sufficient for inducing rapid and complete neural conversion of hESCs under adherent culture conditions: the initial differentiation media conditions included knock out serum replacement (KSR) media with 10 nM TGFbeta inhibitor (SB431542) and 500 ng/ml of Noggin, upon day 5 of differentiation, the TGFbeta inhibitor was withdrawn and increasing amounts of N2 media was added to the KSR media every two days while maintaining 500 ng/ml of Noggin (p 6 under neural induction) (instant claims 3, 56). Regarding claim 6, Chambers teaches hESCs. Regarding claim 7, Chambers teaches the initial differentiation media with 10 nM TGF- inhibitor SB431542 for 5 days (p 6 under neural induction). Regarding claim 8, Chambers teaches the SB431542 SMAD inhibitor.
While Chambers teaches the two SMAD signaling inhibitors for an efficient neural conversion of hESCs and hiPSCs does not teach in combination with Wnt antagonist.
However, before the instant effective filing date of the invention, Anderson teaches treating mouse ESCs in a mixture of KSR and N2 media for 5 days supplemented with either (100 ng/ml ) DKK1 Wnt antagonist or supplemented with SMAD inhibitor noggin (250 ng/mL), for 5 days promoted the neutralization stage expressing the neutralization marker FOXG1 (a.k.a. BF1) [0043], [0069].  Using a protocol for the generation of ventral telencephalic cells (FIGS. 1A and 1B), it was found that mES cells can be directed to differentiate and aggregate into rosette-like clusters that strongly express both FoxG1 and Nkx2.1 (FIGS. 1C and 1C1). Anderson also compared the interneuron progenitor cell marker expression in the presence or absence of Shh, and reported: “In the control group (i.e., no sonic hedgehog (Shh) treatment; FIG. 1GB), most of the cells enrich for Pax6 and FoxG1 (BF1). SHH treatment from dd5 to d11 resulted in the cells were further differentiated ’with the ventral telencephalon protocol to dd18. While few of the cells differentiate into Nkx2,1 + and Olig2+ progenitors in the control group (FIG. 10D, left panel), most all of the cells treated with SHH co-expressed Nkx2,1 Nearly all of the Nkx2.f -expressing cells also express BF1/FoxG1, and many co-express lsl-1 (FIG. 10E). As shown in FIG, 10F, by dd18, the Nkx2.1-expressing cells rarely co-label with Pax6-expressing cells, while both progenitor domains continue to express Bf1/FoxG1” [19].
Anderson, thus describes a dynamic ES cell differentiation process, in the presence of SMAD inhibitor noggin and SB431542 or Wnt inhibitor DKK1 and an activator of the sonic hedgehog pathway SHH activator, wherein the initial contact of cells with at least one activator of SHH pathway is at least 5 days from the initial contact of the cells with the at least one SMAD inhibitor noggin and SB431542 (see Anderson figure 10 below).
    PNG
    media_image1.png
    423
    440
    media_image1.png
    Greyscale
 
Regarding claims 8, Anderson teaches adding into the culture Wnt inhibitor DKK1, or SMAD inhibitor noggin plus SB431542 (paragraphs 43-45, and 69). Regarding claim 10, Anderson teaches neural differentiation induction with 10 nM TGFbeta inhibitor (SB431542) [0098]. Regarding claim 12, Anderson teaches Wnt inhibitor DKK1, where the resulting cells were identified using immunofluorescence or FACS (paragraphs 43-45, and 69). Regarding claim 15, Anderson teaches SHH (C25II) concentration was 2.5 nM, (F10B-10C). Regarding claims 19, 45, Anderson teaches the addition of an activator of the sonic hedgehog pathway SHH is initiated at day 5 and concluded at day 11 (see figure 10). Regarding claim 22, Andersen teaches by dd12, streams of cells appeared to emanate from these Nkx2.1+ clusters, and they expressed Lhx6 (FIG. 1D). Regarding claim 51, Anderson teaches, using serum-free medium comprising a mixture of KSR and N2 (paragraphs 43-45, and 69). Regarding claim 54, Anderson teaches, wherein the contact of the cells with the at least one activator of SHH signaling is concluded from about 5 days to about 30 days from its initiation, and wherein the cortical interneuron precursors can be maintained in a culture medium for several weeks to several months (Anderson figure 10 ). 
Moreover, Watanabe also teaches in mouse ESCs that SHH at 3 nM, 30 nM or 300 nM, days 4-10 show a percentage of Bf1+ (Foxg1) cells at 3 nM (p 292 figure 4f); Shh promotes the ventral specification of SFEB-induced telencephalic cells and Shh (days 4-10) increased the percentage of Nkx2,1+ cells among Bf1+ cells (Fig. 4a, ‘Shh’ row; Fig. 4f and Fig. 5a). Regarding claim 12, Watanabe teaches Dkk1 inhibitor (Fig. 3f) (p 291 2nd column 1st paragraph). Regarding claim 56, Watanabe teaches medium containing serum (p 289, figure 1, panel h). Watanabe also teaches Wnt antagonists for directed differentiation of telencephalic precursors from mouse ESCs (abstract, p 291-293, figures 3-4).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the synergistic action of two inhibitors of SMAD signaling, Noggin and SB431542, is sufficient for inducing rapid and complete neural conversion of hESCs as discloses by Chambers by using DKK1 Wnt antagonist for 5 days to promote the neutralization stage expressing the neutralization marker FOXG1 (a.k.a. BF1) of the ESCS and the addition of an activator of the sonic hedgehog pathway SHH is initiated at day 5 and concluded at day 11 as disclosed by Andersen and by using the SHH activator at 3 nM, 30 nM or 300 nM, days 4-10 show a percentage of Bf1+ (Foxg1) cells at 3 nM as disclosed by Watanabe.
for 5 days to promote the neutralization stage expressing the neutralization marker FOXG1 given Anderson either Noggin of DKK1 for 5 days promoted the neutralization stage expressing the neutralization marker FOXG1 and including the optimized concentration of SHH and optimized timeline between 4-10 days SHH at 3 nM, 30 nM or 300 nM, days 4-10 show a percentage of Bf1+ (Foxg1) cells at 3 nM to establish the differentiation conditions of the ESCS for inducing the neuralization stage expressing the neutralization marker FOXG1.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue the Anderson does not teach the combination of at least one inhibitor of SMAD signaling in combination with at least one Wnt antagonist but Anderson teaches using an inhibitor of SMAD signaling or one Wnt antagonist as an alternative, not an addition of SMAD inhibitor combined with Wnt antagonist. Applicant’s arguments have been fully considered but are not persuasive.
In response, applicants are correct that Anderson does not teach the combination of inhibitor of SMAD signaling in combination with Wnt antagonist but Anderson teaches using an inhibitor of SMAD signaling or one Wnt antagonist as an alternative and thus Anderson does not anticipate the invention of base claim 3. However, in the rejection as set forth above, , it would have been obvious to a person of ordinary skill in the art to modify the synergistic action of two inhibitors of SMAD signaling, Noggin and SB431542, is sufficient for inducing rapid and complete neural conversion of hESCs as discloses by Chambers by using DKK1 Wnt antagonist for 5 days to promote the neutralization stage expressing the neutralization marker FOXG1 (a.k.a. BF1) of the ESCS and the addition of an activator of the sonic hedgehog pathway SHH is initiated at day 5 and concluded at day 11 as disclosed by Andersen and by using the SHH SHH at 3 nM, 30 nM or 300 nM, days 4-10 show a percentage of Bf1+ (Foxg1) cells at 3 nM to establish the differentiation conditions of the ESCS for inducing the neuralization stage expressing the neutralization marker FOXG1. 

Claims 3, 9, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (Nature Biotechnology, 27(3): 276-279, 2009) in view of Anderson (U.S. Patent Application Publication 2012/0148549 (June 14, 2012), Watanabe (Nature Neuroscience, 8(3): 288-296, 2005) as applied to claims 3, 6-8, 10, 12, 15, 19, 22, 45, 51, 54, 56  above, and further in view of Takahashi (WO2011/019092, Stem Ceil, 6(4): 336-34/, 2010, previously presented).
The teachings of Chambers and Anderson and Watanabe apply here as indicated above.
Chambers and Anderson and Watanabe do not teach the combination of SB431542 and LDN-193189.
However, before the instant effective filing date of the invention, Takahashi teaches the  differentiation of human iPSCs in the presence of the combination of SB431542 and LDN-193189 (p 5 and figure 13) where induced neural precursor cell, which is prepared by the method according to any one of claims 1 to 9 (p 28). Takahashi teaches the conversion of pluripotent stem cells and IPSCs into neurons where upon induction of differentiation of pluripotent cells such as ES cells or iPS cells into neural precursor cells, such cells are prepared and then cultured using the methods such as Induction of differentiation into neural cells via 
 Given that different elements of the SMAD and Wnt inhibitors and SHH activators and the combination of SB431542 and LDN-193189 at the concentration ranges were available and were routinely used in different combination as inhibitors/activators for conversion of pluripotent stem cells into neurons, it would have been a matter of design choice tor one of ordinary skill in the art to combine different Wnt inhibitors with SMAD inhibitors each and SHH activators of which is taught by the prior art to be useful for the same purpose in order to convert pluripotent stem cells into neurons that is to be used for the very same purpose, 
Thus it would have been obvious to a person of ordinary skill in the art to use routine concentration ranges of SB431542 and LDN-193189. Thus in the absence of a demonstration of criticality, of concentration ranges including those specifically claimed the instant application is rendered obvious. Thus by following the teachings and suggestions of the prior art conversion of pluripotent stem cell into neurons will necessarily occur.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicant’s arguments are the same regarding Anderson teachings as discussed above,

Claims 3, 14, 16-17, 22, 30, 58, 63 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (Nature Biotechnology, 27(3): 276-279, 2009) in view of Anderson (U.S. Patent Application Publication 2012/0148549 (June 14, 2012), Watanabe (Nature Neuroscience, 8(3): 288-296, 2005) as applied to claims 3, 6-8, 10, 12, 15, 19, 22, 45,   above, and further in view of Nicholas (20190062700, claiming priority to US provisional filed on March 14, 2013, previously cited)).
The teachings of Chambers and Anderson and Watanabe apply here as indicated above.
Chambers and Anderson and Watanabe do not teach the Wnt signaling antagonist XAV939.
However, before the instant effective filing date of the invention, Nicholas teaches adding Wnt antagonist XAV939 in the media of hESCs for monitoring precursor cells that express one or more markers of MGE precursor cells, such as, NKX2.1, LHX6, LHX7/8, FOXG1, [0351] FIG. 24, B: B27+5F differentiation protocol with LDN193189 (0.1 M,) and XAV939 (2 M)) as inhibitors of BMP and WNT signaling pathways, respectively, induced differentiation of hESCs into MGE precursor cells that co-express NKX2.1GFP (top) and FOXG1 (bottom). XAV939 (2 M) as inhibitor of Wnt signaling pathways induced differentiation of hESCs into medial ganglionic eminence (MGE) precursor cells [313] (instant claim 58). Regarding claim 16, Nicholas teaches the combination of SHH and purmorphamine for the differentiation of hESCs [0346]. Regarding claim 17, Nicholas teaches used 1-2 mM) of purniorphamine or 500 ng/mL of SHH [0261]. Regarding claim 22 Nicholas teaches LHX6 expression (fig 24B). Regarding claim 30, Nicholas teaches LHX8 expression (fig 24B). 
Regarding claim 63, Nicholas teaches hESC-derived MGE-precursor like cells further differentiated into interneurons where, clinical grade GMP-matched hESC lines ESI17 (FIG. 17), ESI35 (FIG. 18), ESI51 (FIG. 19), and H9 (FIG. 20) were differentiated into I'ISE precursor like cells (top row) and further into interneurons (bottom row), Example 8, [0332]).
Accordingly, it would have been obvious to a person of ordinary skill in the art combine the culture human ES cells, to temporally coordinate the expression of FOXG1/BF1+ cells as disclosed by Chambers and Anderson and Watanabe and by using XAV939 treatments as 
One would have been motivated to use the Wnt activator XAV939 to receive the expected benefit of the XAV939 for the generation of MGE precursor cells using small molecule inhibitors of WNT signaling pathways for induced differentiation of hESCs into MGE precursor cells that express FOXG1 (figure 24). 
Thus, the claimed invention, as a whole, is clearly prima fade obvious in the absence of evidence to the contrary.
Response to arguments
Applicant’s arguments are the same regarding Anderson teachings as discussed above,

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632